Citation Nr: 0600628	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  95-20 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active duty from May 1980 to June 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1995 decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The January 1995 RO decision found 
that no new and material evidence had been submitted to 
reopen a claim of service connection for an acquired 
psychiatric disorder.  

The appeal was remanded by the Board in July 1998, and a July 
1999 Board decision found that new and material evidence had 
been submitted to reopen the claim for service connection for 
an acquired psychiatric disorder.  The reopened claim was 
remanded by the Board in July 1999 for necessary development.  
The reopened claim was again remanded by the Board in 
February 2001 and July 2003 for additional development which 
has since been completed.  

The veteran's sworn testimony was obtained at two hearings, 
the first of which was conducted in December 1997 by a 
Veterans Law Judge (VLJ) sitting at the RO (Travel Board 
hearing), and the second of which was a video conference 
hearing conducted in February 1999 by another VLJ.  
Transcripts of both hearings are on file.  In November 2005 
the Board advised the veteran that the VLJ's who conducted 
the prior hearings were no longer at the Board, and that the 
veteran was entitled to another Board hearing, as VA law 
requires that any decision of the Board be prepared, at least 
in part, by a VLJ who conducted any prior hearing.  After the 
expiration of the time given in which to respond, no reply 
was received.  Accordingly, no further action is necessary.  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim on appeal, and obtained and fully 
developed all evidence necessary for the equitable 
disposition of the claim.  

2.  An acquired psychiatric disorder, to include 
schizophrenia, paranoid or undifferentiated types, and 
dysthymia, is neither shown in service, nor to a compensable 
degree within a year from separation from service.  

3.  Any personality disorder of the veteran in active service 
was not aggravated during such service by superimposed 
disease or injury.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
an acquired psychiatric disorder, to include schizophrenia, 
dysthymia and a personality disorder, are not met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Notify and to Assist  

Prior to proceeding with an examination of the merits of the 
appeal, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
the claim for service connection for a psychiatric disorder, 
to include schizophrenia and a personality disorder; the 
evidence that would be necessary to substantiate the claim on 
appeal; and whether this claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain. The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
(i.e., that of the RO) on a claim for VA benefits.  In 
Pelegrini, it was also observed that VA must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  It was also held in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) that VA must 
strictly comply with all relevant provisions of the VCAA.  

The veteran's claim on appeal was received at the RO in 
August 1994 and denied in an RO decision of January 1995, 
prior to the enactment of VCAA in November 2000.  The RO 
provided notice of VCAA pertinent to the claim on appeal in 
May 2001, after the January 1995 RO decision to deny the 
claim, the June 1995 statement of the case (SOC), and the 
supplemental statements of the case (SSOC's) in January 1996 
and August 2000, but prior to the readjudication of the claim 
in September 2001 and May 2005 SSOC's.  Any defect with 
respect to the timing of the VCAA notice, as to the claim on 
appeal, was harmless error for the additional reasons 
specified below.  

While VCAA notice was not given prior to the first AOJ 
adjudication of the claim on appeal, notice was provided by 
the AOJ prior to the transfer and certification of the 
veteran's case to the Board in August 2005, and the content 
of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the claim on appeal was readjudicated in 
the May 2005 SSOC provided to the veteran.  The veteran has 
also been provided with every opportunity to submit evidence 
and argument in support of his claim on appeal, and to 
respond to VA notices, and he has taken full advantage of 
these opportunities, his representative having submitted 
argument in August 2005 and October 2005.  

The furnishing of the VCAA notice after the decision that led 
to the appeal did not compromise "the essential fairness of 
the [adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 
103, 115 (2005).  The veteran has had a "meaningful 
opportunity to participate effectively" in the processing of 
his claim on appeal.  Id., at 121.  Therefore, with respect 
to the timing requirement for the VCAA notice as to the claim 
on appeal, the Board concludes that to decide this appeal 
would not be prejudicial to the veteran.  

VA has also complied with the purpose of the notice 
requirement of the VCAA, and there is no further available 
evidence which would substantiate the claim on appeal.  See 
38 U.S.C.A. § 5103(b) (Providing in substance that after 
advisement to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application); PVA v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim on appeal.  
38 U.S.C.A. § 5103A (a), (b), (c).  In October 2002, medical 
records and a disability determination letter were received 
from the Social Security Administration (SSA).  Copies of all 
identified private treatment records were also received.  
Furthermore, the RO afforded the veteran VA psychiatric 
examinations in October 1999, August 2001 and April 2004.  

The record also indicates that the veteran was provided with 
a copy of the January 1995 RO rating decision setting forth 
the general requirements of applicable law pertaining to 
evidence to support the claim on appeal.  The general 
advisement was reiterated in the SOC dated in June 1995 and 
SSOC's dated in January 1996, August 2000, September 2001 and 
May 2005.  

The Board concludes that VA has satisfied its duties to 
inform and assist the veteran at every stage of this claim on 
appeal-the claim was remanded for development in July 1998, 
July 1999, February 2001 and July 2003.  Given the 
development undertaken by the RO-particularly, the three VA 
examinations and opinion statements-and the fact that the 
veteran has pointed to no other pertinent evidence which has 
not been obtained, the Board finds that the record is ready 
for appellate review of the claim for service connection for 
an acquired psychiatric disorder.  

The Merits of the Claim

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

If not shown in service, service connection may be granted 
for a psychosis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In order to prevail 
on the issue of service connection, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Either or both of the second and third elements can be 
satisfied, under 38 C.F.R. § 3.303(b), by the submission of 
(a) evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Where there is a 
chronic disease shown as such in service or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This does not 
mean that any manifestation in service will permit service 
connection: to show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  

When the fact of continuity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  The chronicity provision 
of 38 C.F.R. § 3.303(b) is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).  A lay person is 
competent to testify only as to observable symptoms.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  A lay person 
is not, however, competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, unless such a relationship is one 
which a lay person's observations is competent.  See Savage, 
10 Vet. App. at 495-97.  

It has been held that chronicity was not demonstrated when 
the sole evidentiary basis for the asserted continuous 
symptomatology was the sworn testimony of the veteran himself 
and when "no" medical evidence indicated continuous 
symptomatology.  McManaway, 13 Vet. App. at 66.  

Congenital or developmental defects, refractive error of the 
eye, personality disorders, and mental deficiency as such, 
are not diseases or injuries within the meaning of applicable 
legislation. 38 C.F.R. § 3.303.  Significantly, however, VA 
General Counsel has rendered an opinion which indicates that 
a distinction is to be made between congenital/developmental 
defects and congenital/developmental diseases.  VAOPGCPREC 
82-90 (July 18, 1990); see also Monroe v. Brown, 4 Vet. App. 
513 (1993).  The latter-congenital diseases-may be service 
connected if the evidence as a whole shows aggravation in 
service within the meaning of VA regulations.  VAOPGCPREC 82- 
90.  

Stated in another way, service connection is permissible for 
a personality disorder, but only in certain very limited 
instances where there is competent medical evidence 
indicating that a personality disorder was aggravated during 
service by "superimposed" disease or injury.  See Carpenter 
v. Brown, 8 Vet. App, 240, 245 (1995); Beno v. Principi, 
3 Vet. App. 439, 441 (1992); 38 C.F.R. §§ 4.9, 4.127.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997).  

The Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert, supra.  Where there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the claimant will be given the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  

Having carefully considered the claim in light of the factual 
record and the applicable law, the Board is of the opinion 
that the preponderance of the evidence is against the claim 
for service connection for an acquired psychiatric disorder, 
and the claim on appeal will be denied.  

The veteran's service medical records are silent for any 
diagnosis of an acquired psychiatric disorder, including at 
separation examination in April 1982, prior to his effective 
date of separation in June 1982.  In February 1982, the 
veteran underwent personality testing pending disciplinary 
action.  The testing revealed no evidence of a deficit in 
psychomotor functioning, although notation was made of a 
negative self-image, irritability, and a poor capacity for 
frustration.  The veteran was seen two days later by a 
clinical social worker for feelings of frustration over no 
longer having his lieutenant's trust.  No diagnosis was 
given, and the veteran was advised to return as the need may 
arise.  The veteran is not shown to have returned.  On 
separation examination in April 1982, the veteran 
specifically denied any frequent trouble sleeping, he denied 
having nervous trouble of any sort, and he indicated that he 
did not know whether he had any depression or excessive 
worry.  Psychiatric examination was normal.  The veteran 
reported a negative medical history but for recent mental 
health clinic treatment regarding, "job dissatisfaction."  

The veteran's discharge document indicates that the reason 
for his separation from service was, "unsuitability - 
personality disorder."  

Although the veteran's discharge document is an 
administrative record (i.e., not a medical record), it 
indicates that the veteran had a personality disorder in 
service.  Clearly the document suggests a diagnosis.  The 
salient point is that, as noted above, service connection is 
not available for a personality disorder in service without 
competent medical evidence of a superimposed psychiatric 
disorder.  VAOPGCPREC 82- 90; see also, Carpenter v. Brown, 8 
Vet. App, 240, 245 (1995); Beno v. Principi, 3 Vet. App. 439, 
441 (1992); 38 C.F.R. §§ 4.9, 4.127.  

The separation psychiatric examination of April 1982 is 
highly probative as to the veteran's condition at the time of 
his release from active duty, as it was generated with the 
specific purpose of ascertaining the veteran's then-
psychiatric condition, as opposed to his current assertion 
which is proffered in an attempt to secure VA compensation 
benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision).  The veteran's 
service medical records show no psychiatric disorder in 
service, superimposed or otherwise.  

Consistent with the service medical records and separation 
examination report, the post-service medical evidence shows a 
psychiatric disorder variously diagnosed as a schizophrenic 
or personality disorder, unrelated to the veteran's prior 
military service, and first diagnosed in July 1986.  With no 
diagnosis prior to 1986, and no showing of any psychosis 
within one year of the veteran's separation from service in 
June 1982, service connection for a psychosis is not 
warranted on a presumed basis.  

Specifically, the veteran was first seen at a VA facility in 
December 1982, six months after his separation from service, 
when he presented at a VA medical facility requesting a 
check-up of his heart and blood for a "premature" heart 
beats.  No abnormality was found on physical examination.  At 
that time, the veteran was noted to have reported, "bad 
memories" of the Army, with feelings that he had been, 
"railroaded" out of the military.  No psychiatric or mental 
health treatment was requested by the veteran or recommended 
by the medical examiner at that time.  

The veteran's initial post-service mental health treatment 
occurred in December 1984, at which time he reported that he 
had used drugs in service and that he had been diagnosed at 
that time as having a personality disorder.  The veteran was 
found to express feelings of paranoia and anger, and he had 
questionable depression.  No diagnosis was given, although he 
was recommended for further mental health treatment.  The 
veteran did not seek the recommended evaluation, as indicated 
below.  

A first psychiatric diagnosis was given on VA mental hygiene 
clinic visit in January 1986.  At that time, the veteran 
indicated that he had not followed through with the December 
1984 recommended mental health treatment, but had, instead, 
traveled around the country.  The veteran reported that he 
was "not right,"  and that he had had a lot of anger.  On 
evaluation, there was no evidence of any overt psychosis, the 
veteran had no hallucinations or thought insertion.  The 
veteran appeared suspicious and depressed.  The impression 
was a previous diagnosis of a character disorder, with 
notation to rule out life circumstance problem with 
depression, and to rule out a substance abuse disorder.  

Later VA and private mental health treatment record show 
notation of continued drug abuse, various psychiatric 
diagnoses, and possible drug-seeking or malingering behavior.  
The veteran was hospitalized at a VA facility from February 
1990 to May 1990 for reports of hearing voices.  The veteran 
tested positive for cocaine and opiates in April 1990, and 
the final diagnoses were schizophrenia, polysubstance abuse, 
and a mixed personality disorder.  However, when the veteran 
was next seen at VA in September 1990, he was thought to be 
engaging in drug-seeking behavior.  The assessment was 
malingering, with a history of schizophrenia and a history of 
a personality disorder.  A July 1990 social assessment report 
also indicates schizophrenia but with continued cocaine 
abuse.  Private treatment records of April 1993 also indicate 
possible malingering behavior.  See April 1993 psychiatric 
evaluation statement of S. H., staff psychiatrist.  Other 
private treatment records reflect psychiatric diagnoses, 
including chronic paranoid schizophrenia and dysthymia, but 
no examiner has associated any diagnosis with the veteran's 
prior military service.  See psychiatric assessment of R. P. 
S., M.D., September 1992.  

The veteran was afforded comprehensive VA psychiatric 
examinations in October 1999, August 2001 and April 2004.  
Each of these examiners reviewed the veteran's entire 
documented clinical history, and all of the examiners found 
that the veteran has a personality disorder, with either 
possible paranoid schizophrenia (October 1999 VA examination 
report) or a possible history of a psychosis (August 2001 VA 
examination report), presently in remission.  

However, no VA examiner has associated any current 
psychiatric disorder, or possible psychiatric disorder, with 
the veteran's prior military service or an incident therein.  
Rather, the author of the October 1999 VA examiner noted that 
the veteran's exaggerated reports of psychiatric 
symptomatology made it difficult to determine the validity of 
the veteran's reported symptoms.  Later VA examinations of 
August 2001 and April 2004 indicated that the veteran did not 
have a psychosis, but, rather, a personality disorder.  
Additionally, on VA examination in April 2004, the veteran 
was found not to be a reliable informant regarding his 
reports of hallucinations, on the basis of his having made 
certain mistakes during the interview.  The April 2004 VA 
examination report includes the opinion that the veteran's 
accurate diagnosis was a severe personality disorder, with 
both the August 2001 and April 2004 reports demonstrating 
that the veteran does not have a psychosis or schizophrenia.  

The preponderance of the evidence of record, most of which is 
medical, is clearly against the claim-neither service nor 
post-service medical evidence supports the veteran's 
assertion that he acquired a psychiatric disorder, 
superimposed or otherwise, in service.  The veteran appears 
to have a personality disorder, first noted in service-a 
disorder for which service connection is not available-
without superimposed disability.  While the veteran appears 
to have had some difficulty in service, he acquired no 
psychiatric disorder in service.  Such a history falls short 
of  evidence necessary to show chronic disability with 
continuity of symptomatology warranting a grant of service 
connection.  See Sanchez-Benitez, supra.  The Board does not 
doubt that the veteran may have had anxiety or depression in 
service or within a year thereafter.  However, with no 
psychiatric treatment prior to December 1982, and no 
psychiatric diagnosis prior to January 1986, the claim on 
appeal must fail.   

Consideration has been given to the veteran's statements and 
sworn testimony, including his December 1997 testimony that 
his psychiatric symptoms have remained the same since 1982 
while in service.  However, as noted above, the weight of the 
evidence of record demonstrates that the veteran has a 
personality disorder for which service connection is not 
available.  Additionally, the veteran's characterization of 
his past clinical history is at odds with his documented 
clinical history, as both qualified VA and private 
psychiatrists have, over the years, questioned the veteran's 
historical accuracy, including several opinions that the 
veteran is malingering or engaging in drug-seeking behavior.  
The veteran's lay evidence of medical opinion, as with 
medical opinion based on an inaccurate medical history, are 
of less probative value than the private and VA opinions of 
record which tend to show that the veteran has a personality 
disorder.  Savage v. Gober, 10 Vet. App. 488, 496 (1997); See 
Black v. Brown, 5 Vet. App. 177 (1993) (an opinion that is 
based on history furnished by the veteran that is unsupported 
by clinical evidence is not probative).  See also, Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal, op. cit.; and Guimond 
v. Brown, 6 Vet. App. 69 (1993); Pond v. West, 12 Vet. App. 
341 (1999).  

For the Board to conclude that the appellant's disorder had 
its origin during military service in these circumstances 
would be speculation, and the law provides that service 
connection may not be based on resort to speculation or 
remote possibility.  38 C.F.R. § 3.102; Stegman v. Derwinski, 
3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 
33 (1993).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


